
	

114 S2751 IS: Support Startup Businesses Act of 2016
U.S. Senate
2016-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2751
		IN THE SENATE OF THE UNITED STATES
		
			April 6, 2016
			Mr. Coons (for himself, Mr. Gardner, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To create a pilot program permitting businesses receiving Phase II awards under the SBIR program to
			 use not more than 5 percent of the amount of the award for
			 commercialization-related services.
	
	
 1.Short titleThis Act may be cited as the Support Startup Businesses Act of 2016. 2.Commercialization-related services pilot programSection 9 of the Small Business Act (15 U.S.C. 638) is amended by adding at the end the following:
			
				(tt)Commercialization-Related services pilot program
 (1)DefinitionIn this subsection, the term commercialization-related services includes market validation, intellectual property protection, business model development, market research, and other reasonable services that support market entry.
 (2)ProgramDuring each of fiscal years 2017, 2018, and 2019, a small business concern receiving a Phase II award under the SBIR program may use not more than 5 percent of the amount of the award for commercialization-related services, which may be performed directly by the small business concern or obtained from another entity, such as a public or private nonprofit organization or an agency of or other entity established or funded by a State that facilitates or accelerates the commercialization of technologies or assists in the creation and growth of private enterprises that are commercializing technology.
 (3)Annual reportingA small business concern that uses amounts under a Phase II award as described in paragraph (2) during a fiscal year shall submit to the Federal agency making the award a report describing the use of such amounts during such fiscal year.
 (4)ReviewNot later than the end of fiscal year 2019, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report reviewing the efficacy of the pilot program under this subsection..
		
